Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 09/08/2022 is acknowledged. Claim 1 is amended. Claims 2, 5, and 10 are cancelled. Claims 8-9 and 14-15 are withdrawn. Claims 16-21 are new. Claims 1, 3-4, 6-7, 11-13 and 16-21 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 16767726, filed 05/28/2020 is a national stage entry of PCT/EP2018/082711, with an International Filing Date: 11/27/2018, and claims foreign priority to 17204474.5, filed 11/29/2017.

Modified Rejections as Necessitated by the Amendment filed on 09/08/2022
Claim Interpretation
	Because Claim 13 uses “and/or”, the claim is taken to mean that it requires either one or both of i) at least one additional active ingredient and ii) agrochemically-acceptable diluent or carrier. Adamczewski meets the requirement for the agrochemically-acceptable carrier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
A compound of Formula I, with elected Compound 1.c.19 below, and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image1.png
    199
    410
    media_image1.png
    Greyscale

Figure 1. Formula I

Applicant also claims the following compounds 	of formula I: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1, 3-4, 6-7, 11-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczewski et al. (WO 2010/012793 A1, cited in the International Written Opinion), hereinafter Adamczewski, in view of Mitsos, C. (lsosteres in Medicinal Chemistry, Group Meeting, 2006) and Patani et al. (Chem. Rev., 1996), hereinafter Patani.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Adamczewski relates the invention of compound of Formula I having aminothiazole core, their use as fungicide, acaricide or insecticide active agents, and compositions and methods for the control of phytopathogenic fungi, notably of plants, using these compounds or compositions (Abstract). 

    PNG
    media_image3.png
    315
    468
    media_image3.png
    Greyscale

Figure 4. Formula 1
Adamczewski teaches compounds where R1 is H; R2 is 1-cyclobutylethyl; R3 is methyl; R4 is phenyl or 3-fluorophenyl; and R5 is H (Examples 1730, 2594). Adamczewski claims a fungicide, acaricide and/or insecticide composition comprising, an effective amount of a compound of formula (I) according and an agriculturally acceptable support, carrier or filler.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between the elected compound of Formula I, Compound 1.c.19 and Adamczewski’s is that the reference exemplifies a compound with R2 as 1-cyclobutylethyl whereas the instantly elected species has this corresponding group to be 2-cyclobutylmethyl. However, Adamczewski generically teaches that R2 is substituted C3-C8 cycloalkyl (Claim 1). 
Additionally, the instant species has difluoropyridyl group attached to the aminothiazole. However, Adamczewski also recognizes pyridinyl substituents at its R4 (Example 609-610, 1950, 2184). Adamczewski generically teaches that R4 represent a substituted or non-substituted pyridine, with the substitutions of 1-3 fluorine atoms (Claims 1 and 11, A3).
While Adamczewski expressly teaches the compounds having 3-fluorophenyl (2594) and, separately, pyridinyl as R4, it does not exemplify a halogenated pyridinyl group. However, substitution of a fluorine with a hydrogen is a known bioisosteric replacement as evidenced by Mitsos (p. 2). Isosterism, taught by Mitsos, is a common approach used by medicinal chemists for rational modification of compounds into safer and more effective agents. See Mitsos, (Bioisosteric replacements: Why? Section in p. 1, Column 2). As Mitsos has taught, hydrogen and fluorine are isosteres. As further evidence, Patani supports Mitsos in the teaching that the two are classical isosteres, and that their substitution for one another results in retention of activity (Chem. Rev. 1996, p. 3149, Section 1; pp. 3152-3153, Section 4). Mitsos teaches the similarity in size of F and H, and that their replacement for one another is ideal because it does not present steric problems. 
Adamscewski does not expressly teach halogenated cyclobutyl, or cyclobutyl having two substituents on the same carbon. 
As above, with regards to the fluorine atoms on the cyclobutyl in Claim 19, substitution of a fluorine with a hydrogen is a known bioisosteric replacement and is not surprising absent unexpected or unobvious results as evidenced by Mitsos (p. 2). 
	Regarding Claims 20-21, MPEP 2144.09.II, states that there is a presumed expectation
that such compounds possess similar properties for compounds that are generally of sufficiently close structural similarity. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Adamczewski relates compounds of Formula 1 wherein R2 is 1-cyclobutylethyl, which renders obvious the 2-cyclobutylmethyl in the instantly claimed species. It is apparent that the art shares significant structural homology to the compound instantly claimed. Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08 In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring.  In the instant case, Adamczewski teaches the same thiazole core structure with methyl substituent, difluoropyridylamino group, carboxamide with cyclobutyl substituent. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers…or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” The compounds of the prior art and the instant case are homologous, differing regularly by the successive addition of –CH2- groups, and are therefore sufficiently close structurally. As such, one would have been motivated to substitute the 1-cyclobutylethyl group with 2-cyclobutylmethyl in order to obtain additional compounds for the same utility, especially because Adamczewski has taught R2 is substituted C3-C8 cycloalkyl (Claim 1). 
Regarding the difluoro-substituted pyridinyl group, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  substitute the hydrogens in the pyridinyl ring with two fluorine because hydrogen is a known classical bioisosteric replacement per Patani and Mitsos, and because Mitsos has taught that this substitution is a common approach used by medicinal chemists for rational modification of compounds into safer and more effective agents, and that their substitution for one another results in retention of activity. The burden is on the Applicant to show that such replacement on the claimed compound would result in compounds exhibiting difference of statistical and practical importance, for example, in herbicidal activity. As such, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to substitute the hydrogens of Adamczewski with fluorine, and be motivated to do so deriving the instantly claimed compound, because of the expectation that structurally similar compounds would possess similar activity per the teaching of Mitsos and Patani, and one would obtain similar additional compounds for the same fungicidal utility. 
Regarding Claim 19, in some instances, replacing H with a F can improve binding affinity and decrease the IC50 values (Patani, p. 3149, Figure 2). As such, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to substitute the hydrogen of Adamczewski with fluorine, and be motivated to do so deriving the instantly claimed compound, because of the expectation that structurally similar compounds would possess similar activity per the teaching of Mitsos and Patani. 
Regarding Claims 20-21, It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the hydrogen in position 2 of the cyclobutyl with another alkyl group to arrive at the instantly elected compound. The motivation to make the change would be to make additional compound for the intended purpose. The person of ordinary skill in the art at the time of the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior with a reasonable expectation of success.
Regarding Claim 18 as well as Claims 20-21 containing dimethyl and diethyl substitutions on the 2 position of the cyclobutyl, Adamczewski already teaches compounds containing the cyclobutyl alkyl substituent to have fungicidal activity. The claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant traverses the rejection over Adamczewski. In particular, Applicant appears to argue that multiple changes need to be made in the compounds of Adamczewski to arrive at the instantly elected compound (Remarks, p. 7, Table); Applicant argues that person of ordinary skill in the art would not modify the compounds of Adamczewski to a 3,5-fluoro on the Rs ring of Adamczewski based on the biological data of Adamczewski. Applicant argues that Adamczewski discloses about 3000 compounds; Applicant argues that compound 2594 which is closer than compound 1730 to the claimed compound has lower activity than compound 1730 therefore a person will not make compound 2594 from 1730. Applicants alleges that the Examiner has used hindsight reasoning to pick and choose. 
In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Under the test for prima facie obviousness, the lead compound inquiry is "whether a chemist of ordinary skill would have selected the asserted prior art compounds as lead compounds, or starting points, for further development efforts." Otsuka, 678 F.3d at 1291.  The disclosure of the compounds 1730 and 2594 by Adamczewski establishes that a chemist of ordinary skill would have had a reason to select these compounds from the panoply of known compounds in the prior art (Id. at 1292). As such, a skilled artisan is just as likely to choose 2594 as 1730 as starting point, or choose multiple lead compounds to develop simultaneously and therefore choose both. 
	The lead compound analysis begins with the identification of “a compound in the prior art that would be most promising the modify in order to improve upon its... activity and obtain a compound with better activity."  Otsuka, 678 F.3d at 1291 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty, Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007)).  “As such, a lead compound is a ‘natural choice for further development efforts." Altana Pharma AG v. Teva Pharm. USA, Inc. 566 F.3d 999, 1008 (Fed. Cir. 2009).  Notable, Otsuka acknowledges the possibility that there can be “one or more lead compounds.” 678 F.3d at 1291; see also Altana, 566 F.3d at 1008 (“to the extent Altana suggests that the prior art must point to only a single lead compound for further development efforts, the restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR [Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007)]")(emphasis added).  It is clear the decision of Takeda and cannot run counter to the flexible analysis set out by the Supreme Court in KSR.
	Regarding the multiple changes to be made, the Examiner notes most, if not all, the replacements are typical replacements and substitutions made by a person skilled in the chemical arts, e.g. the change of hydrogen to fluorine or CH3, and subtraction or addition of CH2 (ethyl and methyl).  In re O’Farrell, 853 F.2d 894 (Fed. Cir. 1998).  While the use of bioisosteric replacement (classical or nonclassical) is highly dependent upon the system being investigated, some generalizations have been possible, notably that fluorine and hydrogen can replace each other.  For this reason, it is maintained that the person of ordinary skill in the art at the time the invention was made would have been motivated to make bioisosteric modifications.  Additionally, it should be noted that The Court of Appeals for the Federal Circuit has looked favorably upon the Office’s use of bioisosterism as a basis for rejection of claims.  See, e.g., In re Merck & Co., Inc., 231 USPQ 375, 800 F2d 1091 (Fed. Cir. 1986), which states that:
[s]tructural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties.  ... [I]n attempting to predict the biological activities of a drug, a skilled medicinal chemist would not proceed randomly, but would base his attempts on the available knowledge of prior research techniques, and literature used in his field.  The prior art showed that one such technique was “bioisosteric replacement” or the theory of bioisosterism -- where the substitution of one atom or group of atoms for another atom or group of atoms having similar size, shape and electron density provides molecules having the same type of biological activity.  Finding that the [prior art] references taught that bioisosterism was commonly used by medicinal chemists … in an effort to design and predict drug activity, … one of ordinary skill in the arts would have been aware of this technique at the time of …  invention.
With regards to the homologs, MPEP 2144.09.II, states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups, as is present in the instant case) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
	In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided to support the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-4, 6-7, 11-13 and 16-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-19 of US 10,662,182 B2, hereinafter ‘182.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant Claims are drawn to compound of Formula I, with elected compound 1.c.19 below and compounds in Claims 17-21, and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image1.png
    199
    410
    media_image1.png
    Greyscale
 		
    PNG
    media_image4.png
    169
    346
    media_image4.png
    Greyscale

The conflicting claims are drawn to a compound of Formula I and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image1.png
    199
    410
    media_image1.png
    Greyscale

The definitions for the R groups overlaps with the instant claims, and encompasses the elected species because ‘182 claims R1 is a halogen; R2 and R4 are independently hydrogen; R3 is C1-C6 alkyl; R5 is C3-C10 cycloalkylC1-C2alkyl; X is N.  
The teachings of ‘182 has been set forth supra in the 103 rejection above as Jeanmart. The claims of ‘182 expressly show multiple examples of R5 as substituted cyclobutyl groups. For example, spiro systems. ‘182 teaches the same thiazole core structure with methyl substituent, difluoropyridylamino group, carboxamide with cyclobutyl substituent. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. One would have been motivated to substitute the spiro cycloalkyl group with methyl, ethyl, dimethyl or diethyl groups in order to obtain additional compounds for the same utility. The cycloalkyl group may also be substituted with a halogen (Claim 1). 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 3-4, 6-7, 11-13 and 16-21 of the instant application and Claims 1-19 of ‘182, are obvious variants and are not patentability distinct.
Response to Arguments:
Applicant traverses the double patenting rejection over ‘182 based on the amendment. Applicant further argues that one skilled in the art would not be motivated to select a cyclobutyl group and alleges hindsight. 
The argument has been considered but was not found persuasive.  As in the 103 reasoning above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  ‘182 clearly teaches substituted cyclobutyl compounds as seen in Col. 16, Col. 46 (e.g. compound I.t), Col. 47 (e.g. compound I.y), and Col. 53 ((e.g. compound I.at). As such, the double patenting rejection stands.

Conclusion

No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunkel et al. (US 8,431,600 B2).  relates the invention of compounds containing carboxamides and their use for controlling unwanted microorganisms (Abstract), wherein the carboxamides are of formula I, wherein A can be thiazole, M represents substituted C3-C6 cycloalkyl, which is mono to tetrasubstituted by R8-B; wherein R8-B represents hydrogen, fluorine, chlorine, C1-C4-alkyl or C1-C4-haloalkyl (Col. 1, lines 40-58; Col. 2, lines 50-57):

    PNG
    media_image5.png
    184
    644
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616